DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.           The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

                                               Information Disclosure Statement
2.           All documents cited in the Information Disclosure Statement filed on 07/20/2021 are considered by examiner.

                                                                    Drawings
3.           All drawings filed on 07/20/2021 are approved by examiner.

Double Patenting
4.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

5.	Claims 1-13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 and 6-14 of U.S. Patent No. 10,698,571. Although the claims at issue are not identical, they are not patentably distinct from each other because:

                      Present Application
               U.S. Pat. No. 10,698,571
Claim 1: A device comprising: a power converter control circuit with a reference voltage input and an output; a first power converter having a first input, a second input, and an output, the second input is coupled to the power converter control circuit's output; a second power converter having a first input, and an output, the first input of the second power converter is not connected to the first input of the first power converter; and a power management integrated circuit (PMIC) having an input and an output, the input is coupled to the first power converter's output and the second power converter's output.
Claim 1:  A device comprising: a power converter control circuit with a reference voltage input and an output; a first power converter having a first input, a second input, and an output, the second input is coupled to the power converter control circuit's output; … a second power converter having a first input, a second input, and an output, the first input of the second power converter is not connected to the first input of the first power converter, … a power management integrated circuit (PMIC) having an input and an output, the input is coupled to the first power converter's output and the second power converter's output …
Claim 2: wherein first and second power converters are buck converters.
Claim 2: wherein first and second power converters are buck converters.
Claim 3: wherein the first and second power converters are low-dropout regulators (LDOs).
Claim 3: wherein the first and second power converters are low-dropout regulators (LDOs).
Claim 4: wherein the first power converter is a first type of power converter, and the second power converter is a second type of power converter.
Claim 4: wherein the first power converter is a first type of power converter, and the second power converter is a second type of power converter.
Claim 5: wherein the second power converter is configured to regulate a current produced at the output of the second power converter such that the magnitude of the current produced at the output of the second power converter is proportional to the magnitude of the current produced at the output of the first power converter.
Claim 6: wherein the second power converter is configured to regulate a current produced at the output of the second power converter such that the magnitude of the current produced at the output of the second power converter is proportional to the magnitude of the current produced at the output of the first power converter.
Claim 6: wherein the second power converter is configured to regulate the current produced at the output of the second power converter without using a signal indicative of the voltage at the output of the second power converter.
Claim 7: wherein the second power converter is configured to regulate the current produced at the output of the second power converter without using a signal indicative of the voltage at the output of the second power converter.
Claim 7: further comprising first control circuitry configured to control the first power converter based on a signal indicative of a voltage at the output of the first power converter and a reference voltage.
Claim 8: further comprising first control circuitry configured to control the first power converter based on a signal indicative of a voltage at the output of the first power converter and a reference voltage.
Claim 8: wherein the first power converter is configured to regulate a voltage produced at the output of the first converter such that the magnitude of the voltage at the output of the first power converter is proportional to the magnitude of the voltage at the power converter control circuit's output.
Claim 9: wherein the first power converter is configured to regulate a voltage produced at the output of the first converter such that the magnitude of the voltage at the output of the first power converter is proportional to the magnitude of the voltage at the power converter control circuit's output.
Claim 9: further comprising second control circuitry configured to control the second power converter without using a signal indicative of a voltage at the output of the second power converter.
Claim 10: further comprising second control circuitry configured to control the second power converter without using a signal indicative of a voltage at the output of the second power converter.
Claim 10: wherein the second control circuitry controls the second power converter without using a signal indicative of the reference voltage.
Claim 10: wherein the second control circuitry controls the second power converter without using a signal indicative of the reference voltage.
Claim 11: wherein the PMIC is in a solid-state drive.
Claim 12: wherein the PMIC is in a solid-state drive.
Claim 12: further comprising a power source, comprising: a first output coupled to the input of the first power converter; and a second output coupled to the input of the second power converter.
Claim 13: further comprising a power source, comprising: a first output coupled to the input of the first power converter; and a second output coupled to the input of the second power converter.
Claim 13: wherein the power source is configured to output a first voltage at the first output of the power source and to output a second voltage at the second output of the power source, and wherein a magnitude of the first voltage is greater than a magnitude of the second voltage.
Claim 14: wherein the power source is configured to output a first voltage at the first output of the power source and to output a second voltage at the second output of the power source, and wherein a magnitude of the first voltage is greater than a magnitude of the second voltage.







				Contact Information
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW NGUYEN whose telephone number is (571)272-2081.  The examiner can normally be reached on 8 hours 9am-5pm M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MONICA LEWIS can be reached on (571)272-1838.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MATTHEW V NGUYEN/Primary Examiner, Art Unit 2838